Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-3, 8, 10, 11, 16, 17, and 58-61 in the reply filed on November 29, 2020 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17, 60, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 17 recites the limitation "priming the seed".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites a plurality of ranges of time.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 17 recites the broad recitation "about 1 hour to about 30 hours", and the claim also recites "about 2 hours to about 27 hours", "about 3 hours to about 25 hours", "about 4 hours to about 24 hours", "about 5 hours to about 22 hours", and "about 6 hours to about 21 hours" which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 60 recites the limitation "the peak wavelength".  There is insufficient antecedent basis for this limitation in the claim.

Claim 61 recites the limitation "the duration".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 16, 17, and 59-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wargent (U.S. Pub. No. 2016/0073599).
Wargent teaches a method for improving at least one of plant performance and hardiness ([0151] and Table 3), comprising administering light enriched for UV-B to a seed, wherein at least 50% of the wavelengths of the administered light comprise UV-B in a range of about 280 nm to about 290 nm having an irradiance of no more than 1.3x10-4W cm -2s-1 and a duration of 6 hours, wherein the seed is treated at a temperature range of about 15 ̊C to 40 ̊C, and further storing the seed ([0150]).  Wargent further teaches wherein the UV-B is administered at no more than 100 kJ m-2, a duration of light administration no more than 60 minutes, and the peak wavelength comprises 282 nm ([0074], [0066], and [0062]).



Allowable Subject Matter
Claims 3, 11, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Future Correspondence
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661